

115 SRES 254 ATS: Relative to the death of Pietro “Pete” Vichi Domenici, former United States Senator for the State of New Mexico.
U.S. Senate
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 254IN THE SENATE OF THE UNITED STATESSeptember 13, 2017Mr. McConnell (for himself, Mr. Schumer, Mr. Udall, Mr. Heinrich, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Strange, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRelative to the death of Pietro Pete Vichi Domenici, former United States Senator for the State of New Mexico.
	
 Whereas Pete V. Domenici was born in Albuquerque, New Mexico in 1932; graduated from the University of New Mexico and Denver University Law School; and practiced law in Albuquerque;
 Whereas Pete V. Domenici was elected to the Albuquerque City Commission in 1966, and as Chairman in 1967;
 Whereas Pete V. Domenici was first elected to the United States Senate in 1972 and served six terms as a Senator from the State of New Mexico with honor and distinction, making him the longest serving Senator in New Mexico history;
 Whereas Pete V. Domenici served the Senate as Chairman of the Committee on the Budget for the One Hundred Fourth through One Hundred Sixth Congresses, and during the One Hundred Seventh Congress;
 Whereas Pete V. Domenici served the Senate as Chairman of the Committee on Energy and Natural Resources for the One Hundred Eighth and One Hundred Ninth Congresses;
 Whereas Pete V. Domenici fought tirelessly to balance the federal budget and was a strong advocate of nuclear energy;
 Whereas Pete V. Domenici played an essential role in pursuing mental health parity in health insurance coverage, working across the aisle to pass such legislation in 2007: Now, therefore, be it
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of Pete V. Domenici, former member of the United States Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the late Pete V. Domenici.